DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 06/21/2022 claims, is as follows: Claims 1, 3, and 10 have been amended; Claims 7-9 have been canceled; and Claims 1-6 and 10 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 3:
The limitation “a resetting element elastically supporting” in lines 1-2
“element” is the generic placeholder. 
“elastically supporting” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a resetting element" in lines 1-2 of claim 3 has been described in originally-filed specification on p. 05, lines 15-20 as “a spring element”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1:
The phrase “and/or” in line 19 renders the claim indefinite because it is unclear what limitation such language places on the claimed subject matter. It is unclear whether the limitation following the phrase are part of the claimed invention. 
For the purpose of substantive examination, it is presumed to read “or”, wherein the limitation after the phrase “or” is optionally met. 
The phrase “separate heaters assigned to each of the multiple plate segments” in line 19 renders the claim indefinite because it is unclear if a separate heater assigned to each of the multiple plate segments, or multiple heaters assigned to each of the multiple plate segments. 
For the purpose of substantive examination, it is presumed that a separate heater assigned to each of the multiple plate segments. 
The phrase “a grillable” in line 10 and line 22 renders the claim indefinite because there is a previous instance of “grillables” recited in line 3 of claim 1. It is unclear if it refers to the same grillables recited in line 3 of claim 1. 
For the purpose of substantive examination, it is presumed that it refers to the same grillables recited in line 3 of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tonelli (US 20190167037, previously cited) in view of John (US 4364308, previously cited) in view of Nevarez (US 20050193897, previously cited)
Regarding claim 1, Tonelli discloses an electric grill (cooking appliance 1) comprising: 
two grill plates (upper heating plate 2 and lower heating plate 3) having plate surfaces that lie opposite to each other and jointly define a grilling space (cooking chamber 82) (para. 0043; figs. 5-6), the grill plates (upper heating plate 2 and lower heating plate 3) comprising a first grill plate (lower heating plate 3) for supporting grillables and a second grill plate (upper heating plate 2) that is configured to be displaced relative to the first grill plate (lower heating plate 3) (para. 0026), a plate base (peripheral frame 30) assigned to each grill plate and being configured for holding the respective grill plate (upper heating plate 2, lower heating plate 3) (para. 0030; figs. 8-9), 
wherein at least one of the grill plates (upper heating plate 2 and lower heating plate 3) comprises multiple plate segments (annotated fig. 5), and further comprising:
a sensor (temperature sensor) assigned to at least one of the plate segments (para. 0035),
separate heaters (heating elements 37) assigned to each of the multiple plate segments, wherein the heaters are configured to be controlled independently of one another with respect to an operating state (para. 0035; fig. 5), and 
a controller (control unit) that evaluates a detection result of the sensor (temperature sensor), and is designed for controlling the separate heaters (heating elements 37) in dependence on the detection result of the sensor (para. 0035 and 0033).  

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    332
    529
    media_image1.png
    Greyscale

[AltContent: textbox (Plate segment)]



Tonelli does not disclose:
	at least one of the grill plates comprises multiple plate segments, which are displaceably held on the respective plate base and are configured to be automatically displaced relative to each other and to the respective plate base depending on a size or shape of a grillable introduced into the grilling space in a displacement direction that moves one or more of the plate segments into the associated plate base; 
a sensor assigned to at least one of the plate segments, and being configured for detecting a displacement or a state of displacement of the at least one plate segment relative to the plate base or for detecting the presence of grillables on a contact surface of the at least one plate segment, 
a controller that evaluates a detection result of the sensor, and is designed for controlling the separate heaters in dependence on the detection result of the sensor, such that only heaters for plate segments on which the sensor has detected a grillable or which are detected by the sensor as having been displaced are turned on by the controller.
However, John discloses an electric grill (apparatus 10; fig. 1) comprising:
at least one of the grill plates (heating elements 134) comprises multiple plate segments (a plurality of heating elements 134) (fig. 11), which are displaceably held on the respective plate base (housing 128) and are configured to be automatically displaced relative to each other and to the respective plate base depending on a size or shape of a grillable (food containers) introduced into the grilling space in a displacement direction that moves one or more of the plate segments into the associated plate base (col. 7, lines 35-45). 

    PNG
    media_image2.png
    197
    365
    media_image2.png
    Greyscale

Nevarez discloses a sensor (detector 70) assigned to at least one of the plate segments (upper platen 32), and being configured for detecting the presence of grillables on a contact surface of the at least one plate segment (para. 0069-0072 and 0066), and 
a controller (controller 62) that evaluates a detection result of the sensor (detector 70), and is designed for controlling the separate heaters (heaters 28 for lower platen 24 and upper platen) in dependence on the detection result of the sensor, such that only heaters for plate segments on which the sensor has detected a grillable or which are detected by the sensor as having been displaced are turned on by the controller (para. 0060, 0064, and 0067) (it is noted when the upper platen 32 makes contact with a food product 72 through detection by 70, the controller 62 initiates a cook procedure by energizing the heaters 28. It is noted that the claim only requires one sensor that detects grillables and feeds signal to the controller. The controller controls the separate heaters for plate segments based on the signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the grill plates of Tonelli to comprise of multiple plate segments which are displaceably held on the respective plate base and are configured to be automatically displaced relative to each other and to the respective plate base depending on a size or shape of a grillables as taught by John, in order to accommodate grillables of different sizes to ensure intimate contact between the grillable and the plate segments (abstract of John).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric grill of Tonelli to include the sensor assigned to at least one of the plate segments to detect the presence of the grillable on the contact surface of the at least one plate segment and to modify the controller to control the separate heaters in dependence of the detection result of the sensor as taught by Nevarez. Such modification results in the controller controls the heaters in dependence on the type of food as determined by the sensor. 

Regarding claim 2, Tonelli discloses the electric grill (cooking appliance 1), wherein the plate base (peripheral frame 30) is cup-shaped (fig. 7), and wherein at least one of the plate segments (annotated fig. 5) is configured to be at least partially displaced into the plate base (peripheral frame 30) (para. 0030; fig. 7).

Regarding claim 3, John discloses the electric grill (apparatus 10; fig. 1), further comprising a resetting element (spring 140) assigned to at least one of the plate segments (heating elements 134), the resetting element elastically supporting the at least one plate segment on the plate base (housing 128) (col. 7, lines 40-45).  

Regarding claim 4, John discloses the electric grill (apparatus 10; fig. 1), wherein a plate segment of the second grill plate (heating elements 134) is configured to be displaced relative to the respective plate base (housing 128) due to a gravitational force acting upon the plate segment (heating elements 134) (col. 7, lines 40-45) (it is noted that heating elements 134 are normally positioned in the dotted lines position fig. 11 due to gravity until they are forced upwardly against the springs 140).  

Regarding claim 6, John discloses the electric grill (apparatus 10; fig. 1), wherein one of the grill plates (upper heating plate 2) comprises between two and one hundred plate segments (4 segments; fig. 5).

Regarding claim 10, John discloses the electric grill (apparatus 10; fig. 1), wherein one of the grill plates (lower heating plate 3) protrudes over the other of the grill plates (upper heating plate 2) with an edge region (vent channels 9) in a closed state of the grilling space such that liquid present in the grilling space (cavities) can drain off (para. 0077; fig. 6).

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tonelli (US 20190167037, previously cited) in view of John (US 4364308, previously cited) in view of Nevarez (US 20050193897, previously cited)
Regarding Claim 5, the modification of Tonelli, John, and Nevarez discloses substantially all of the claimed features as set forth above, wherein at least one of the plate segments (annotated fig. 5 of claim 1) provide a contact surface (mold 7) for grillables. 
The modification does not disclose at least one of the plate segments has a surface area that amounts to 1 mm2 to 1000 cm2.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the surface area of the at least one of the plate segments that amounts to  1 mm2 to 1000 cm2 is merely a design choice, in order to accommodate grillables of various sizes within cooking cavities.

Response to Amendment
With respect to Notification of 112f: since amendment made to Claims 7 and 9, therefore the previous interpretation under 112f with respect to “heating device” and “control device” respectively are withdrawn. 
With respect to notification of 112f for phrase “an elastic resetting element” recited in claim 3, Applicant’s argument is respectfully not found persuasive. The phrase: “an elastic resetting element” has met three prong tests. The phrase use a generic placeholder “element” coupled with functional language “elastically supporting” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The Notification of 112f is maintained.
With respect to rejection 112a and 112b: since amendment made to claims 7 and 9, therefore the previous rejections 112a and 112b are withdrawn. 

Response to Arguments
Applicant’s arguments filed on 06/21/2022 have been considered but are respectfully not found persuasive because:
Applicant’s argument: with respect to restriction requirement on p. 5-6 of the Remarks, “The Examiner made the restriction requirement final. Applicant respectfully
traverses, as the Examiner's statements as to the differences between the two embodiments is misplaced. Both embodiments have movable plates that are automatically displaced relative to each other and into the plate base in the closing process, i.e. when the opposite plate bases are moved toward one another, and wherein this is caused by the contact between the opposite grill plates or between one or more plate segments and a grillable. This function is disclosed in the specification on page 5, first paragraph. Thereby, it is clear, that the "automatic displacement" has a displacement direction that moves a plate segment or multiple plate segments into the associated plate base. This direction is the complete opposite to the "direction of automatic displacement" that is induced by the spring elements. The spring elements are used for displacing the plate segments out of the respective plate base. Applicant has amended claim 1 to clarify that the automatic displacement takes place in a displacement direction that moves one or more of the plate segments into the associated plate base. As the plate segments of both species are automatically displaceable into the respective plate base by the contact between the opposite grill plates or by contact between one or more plate segments and a grillable, species I and Species 2 relate to the same invention and the election restriction requirement is undue.”
Examiner’s response:
With respect to restriction requirement, Applicant’s argument is respectfully found unpersuasive. Even though Species 1 and Species 2 requires automatic displacement of the plate segments into the respective plate base by the contact between the opposite grill plates or by contact between one or more plate segments and a grillable, Species 1 is mutually exclusive from Species 2 in that the plate segments 9-12 of the lower grill plate 3 of Species 1 are stationary (p. 15, lines 16-20; fig. 5) while the individual plate segments 9, 13 of the lower plate 3 and upper plate 4 of Species 2 can be displaced relative to associated plate base 7, 8 (p. 15, lines 20-25; fig. 9). Furthermore, Species 2 requires a spring element assigned to each plate segments 9, 13 to restore them to their starting position, which is exclusive feature to Species 2. 
For that reason above, election of species requirement between Species 1 and Species 2 is respectfully maintained. 
Applicant’s argument: with respect to claim 1 on p. 8 of the Remarks, “Nevarez fails to disclose a control device that is designed for controlling (only a distinct) heating device assigned to a defined plate segment or defined multiple Segments that are displaced or contacted by a grillable. Nevarez discloses only an electric cooking apparatus wherein a second plate is displaceable relative to a first plate. In paragraph [0064] of Nevarez it is disclosed that "when upper platen 32 makes contact with a food product 72, Controller 62 responds by bringing upper platen 32 to an initial cooking position and initiating a cook procedure". Nevarez however fails to disclose that only a defined heating device of multiple heating devices assigned to different plate segments is activated. The Controller 62 according to Nevarez is only designed for
initiating a cook procedure as a whole, i.e., a cook procedure according to activating of
the whole heating device, namely complete heater 28 (that is not only assigned to a distinct part of a grill plate).”
Examiner’s response:
With respect to claim 1, Applicant’s argument is respectfully found unpersuasive. It is respectfully noted only one sensor required by claim 1. This sensor is utilized by the controller to control separate heaters assigned to each of the multiple plate segments. Specifically, when the sensor detects a grillable on any one of the plate segments, the controller energizes the separate heaters. The claim does not require multiple heating zones controlled by multiple sensors (i.e. each heating zone is controlled by respective sensor), as implied by the Applicant.  
Nevarez discloses a sensor (detector 70) for detecting the presence of grillables on at least one of platen. The controller 62 energizes the heaters 28 based on the detection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761